Opinion op the Court by
Chief Justice Barker.
In an action instituted for that purpose, the judge of the Carter circuit court entered an order placing the appellant, Imperial Bank of Olive Hill, Kv., into the hands of a receiver. While the appellant entered an exception to the order appointing the receiver, no appeal was' prayed either in the court below or in this court. In order to bring the judgment of the circuit court to the Court of Appeals for review, it is necessary that an appeal be prayed either in the *747court below or in this court. Section 734, Civ. Code Prac.; Wright v. L. & E. R. R. Co., 111 Ky. 690, 64 S. W. 675, 23 Ky. Law Rep. 952.
There being no appeal, the transcript filed by appellant is stricken from the docket.